         Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :      Criminal No. 21-161-RBW
                                               :
DUSTIN BYRON THOMPSON                          :
ROBERT LYON                                    :
                                               :
                       Defendants.             :

                   UNITED STATES’ MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America hereby moves this Court to set an arraignment in 60 days,

and to exclude the time until that next arraignment date from the time within which the trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of

justice served by taking such actions outweigh the best interest of the public and the defendants in

a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

In support of its motion, the government states as follows:

                                  FACTUAL BACKGROUND

       Defendants are charged via indictment with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021.     In brief, on that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those acts.

Scores of individuals entered the U.S. Capitol without authority to be there. As a result, the Joint

Session and the entire official proceeding of the Congress was halted until the Capitol Police, the
           Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 2 of 10




Metropolitan Police Department, and other law enforcement agencies from the city and

surrounding region were able to clear the Capitol of hundreds of unlawful occupants and ensure

the safety of elected officials.   This event in its entirety is hereinafter referred to as the “Capitol

Attack.”

        The investigation and prosecution of the Capitol Attack will likely be one of the largest in

American history, both in terms of the number of defendants prosecuted and the nature and volume

of the evidence.   Over 300 individuals have been charged in connection with the Capitol Attack.

The investigation continues and the government expects that at least one hundred additional

individuals will be charged.       While most of the cases have been brought against individual

defendants, the government is also investigating conspiratorial activity that occurred prior to and

on January 6, 2021.    The spectrum of crimes charged and under investigation in connection with

the Capitol Attack includes (but is not limited to) trespass, engaging in disruptive or violent

conduct in the Capitol or on Capitol grounds, destruction of government property, theft of

government property, assaults on federal and local police officers, firearms offenses, civil disorder,

obstruction of an official proceeding, possession and use of destructive devices, and conspiracy.

        Defendants charged and under investigation come from throughout the United States, and

a combined total of over 900 search warrants have been executed in almost all fifty states and the

District of Columbia. Multiple law enforcement agencies were involved in the response to the

Capitol Attack, which included officers and agents from U.S. Capitol Police, the District of

Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the Department

of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the United

States Secret Service, the United States Park Police, the Virginia State Police, the Arlington

                                                   2
         Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 3 of 10




County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police.          Documents and evidence accumulated in the

Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600 electronic

devices; (c) the results of hundreds of searches of electronic communication providers; (d) over

210,000 tips, of which a substantial portion include video, photo and social media; and (e) over

80,000 reports and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps.   As the Capitol Attack investigation is still on-going, the

number of defendants charged and the volume of potentially discoverable materials will only

continue to grow.    In short, even in cases involving a single defendant, the volume of discoverable

materials is likely to be significant.

        The United States is aware of and takes seriously its obligations pursuant to Federal Rule

of Criminal Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland,

373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks Act,

18 U.S.C. § 3500.       Accordingly, the government, in consultation with the Federal Public

Defender, is developing a comprehensive plan for handling, tracking, processing, reviewing and

producing discovery across the Capitol Attack cases.     Under the plan, the discovery most directly

and immediately related to pending charges in cases involving detained defendants will be

provided within the next thirty to sixty days.   Cases that do not involve detained defendants will

follow thereafter.   Such productions will also be supplemented on an on-going basis.         In the

longer term, the plan will include a system for storing, organizing, searching, producing and/or

                                                  3
         Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 4 of 10




making available voluminous materials such as those described above in a manner that is workable

for both the government and hundreds of defendants.      This latter portion of the plan will require

more time to develop and implement, including further consultation with the Federal Public

Defender.

       Defendants in this case are charged via indictment with Obstruction of an Official

Proceeding under 18 U.S.C. § 1512(c)(2) and (2) (Count One); Entering and Remaining in a

Restricted Building or Grounds under 18 U.S.C. § 1752(a)(1) (Count Four) Disorderly and

Disruptive Conduct in a Restricted Building or Grounds under 18 U.S.C. § 1752(a)(2) (Count

Five); Disorderly Conduct in a Capitol Building under 40 U.S.C. § 5104(e)(2)(D) (Count Six); and

Parading, Demonstrating, or Picketing in a Capitol Building under 40 U.S.C. § 5104(e)(2)(G).      In

addition, each Defendant is charged with one count of Theft of Government Property under 18

U.S.C. § 641 (Counts Two and Three).         The complaint in this case alleged that Defendants

entered the U.S. Capitol building on January 6, 2021 and stole a coat rack and bottle of bourbon.

See Dkt. 1-1 at 2-9.   They are currently out of custody on bond.

       At Defendants’ initial appearance in this District on the charges in the complaint, the

magistrate court, based on the parties’ joint motion, excluded the 35 days between January 28,

2021 and March 4, 2021, under the Speedy Trial Act, because the ends of justice served by a

continuance during that time outweighed the best interest of the public and the defendant in a

speedy trial.   See Dkt. (minute entry for January 28, 2021).        Defendants were indicted on

February 26, 2021.     Dkt. 8.   Magistrate Judge Faruqui directed the parties to reach out to this

Court to set an arraignment date.



                                                 4
           Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 5 of 10




                                               ARGUMENT

       Pursuant to the Speedy Trial Act, an indictment charging an individual with the

commission of an offense generally must be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges. 18 U.S.C. §

3161(b).      Further, as a general matter, in any case in which a plea of not guilty is entered, a

defendant charged in an information or indictment with the commission of an offense must

commence within seventy days from the filing date (and making public) of the information or

indictment, or from the date the defendant has appeared before a judicial officer of the court in

which such charge is pending, whichever date last occurs.      18 U.S.C. § 3161(c)(1).

       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which the Court

must exclude from the computation of time within which a trial must commence.           As is relevant

to this motion for a continuance, pursuant to subsection (h)(7)(A), the Court must exclude:

       Any period of delay resulting from a continuance granted by any judge on his own
       motion or at the request of the defendant or his counsel or at the request of the
       attorney for the Government, if the judge granted such continuance on the basis of
       his findings that the ends of justice served by taking such action outweigh the best
       interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A).      This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted.      Id.   Subsection (h)(7)(B) sets

forth a non-exhaustive list factors that the Court must consider in determining whether to grant an

ends-of-justice continuance, including:

       (i)       Whether the failure to grant such a continuance in the proceeding would
                 be likely to make a continuation of such proceeding impossible, or result
                 in a miscarriage of justice.

       (ii)      Whether the case is so unusual or so complex, due to the number of
                 defendants, the nature of the prosecution, or the existence of novel
                                                  5
            Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 6 of 10




                   questions of fact or law, that it is unreasonable to expect adequate
                   preparation for pretrial proceedings or for the trial itself within the time
                   limits established by this section.
                   ...

           (iv)    Whether the failure to grant such a continuance in a case which, taken as a
                   whole, is not so unusual or so complex as to fall within clause (ii), would
                   deny the defendant reasonable time to obtain counsel, would unreasonably
                   deny the defendant or the Government continuity of counsel, or would
                   deny counsel for the defendant or the attorney for the Government the
                   reasonable time necessary for effective preparation, taking into account
                   the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).       Importantly, “[i]n setting forth the statutory factors that

justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)(ii), (B)(iv)).

           An interests of justice finding is within the discretion of the Court.   See, e.g., United States

v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2d 17, 24 n.3

(2d Cir. 1988). “The substantive balancing underlying the decision to grant such a continuance is

entrusted to the district court’s sound discretion.” United States v. Rice, 746 F.3d 1074 (D.C. Cir.

2014).

           In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).          As described above,

the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of

Justice.      Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such

system will be workable for both the government and defense, will take time.           Even after a system

generally agreeable to the government and the Federal Public Defender is designed and
                                                      6
        Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 7 of 10




implemented, likely through the use of outside vendors, it will take time to load, process, search

and review discovery materials.   Further adding to production and review times, certain sensitive

materials may require redaction or restrictions on dissemination, and other materials may need to

be filtered for potentially privileged information before they can be reviewed by the prosecution.

       The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held sufficient

to grant continuances and exclude the time under the Speedy Trial Act.     See, e.g., United States

v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019) (upholding ends-of-justice continuances totaling

18 months in two co-defendant health care fraud and money laundering conspiracy case, in part

because the District Court found a need to “permit defense counsel and the government time to

both produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374 (7th

Cir. 2019) (upholding two-month ends-of-justice continuance in firearm possession case,

over defendant’s objection, where five days before trial a superseding indictment with four

new counts was returned, “1,000 pages of new discovery materials and eight hours of

recordings” were provided, and the government stated that “it needed more than five days

to prepare to try [the defendant] on the new counts”); United States v. Vernon, 593 F. App’x

883, 886 (11th Cir. 2014) (district court did not abuse its broad discretion in case involving

conspiracy to commit wire and mail fraud by granting two ends-of-justice continuances due to

voluminous discovery); United States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013)

(upholding ends-of-justice continuance of ten months and twenty-four days in case involving

violation of federal securities laws, where discovery included “documents detailing the hundreds

financial transactions that formed the basis for the charges” and “hundreds and thousands of

                                                7
         Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 8 of 10




documents that needs to be catalogued and separated, so that the parties could identify the relevant

ones”) (internal quotation marks omitted); United States v. Lewis, 611 F.3d 1172, 1177-78 (9th

Cir. 2010) (upholding ninety-day ends-of-justice continuance in case involving international

conspiracy to smuggle protected wildlife into the United States, where defendant’s case was joined

with several co-defendants, and there were on-going investigations, voluminous discovery, a large

number of counts, and potential witnesses from other countries); United States v. O’Connor, 656

F.3d 630, 640 (7th Cir. 2011) (upholding ends-of-justice continuances totaling five months and

twenty days in wire fraud case that began with eight charged defendants and ended with a single

defendant exercising the right to trial, based on “the complexity of the case, the magnitude of the

discovery, and the attorneys’ schedules”). Even in what may appear superficially to be relatively

simple cases, the voluminous discovery noted above needs to be sorted and sifted through in order

for the government and defense counsel to, among other things, review discovery that may not

currently be known to the case team for Brady information.

       In sum, due to the number of individuals currently charged across the Capitol Attack

investigation and the nature of those charges, the on-going investigation of many other individuals,

the volume and nature of potentially discoverable materials, and the reasonable time necessary for

effective preparation by all parties taking into account the exercise of due diligence, the failure to

grant such a continuance in this proceeding would be likely to make a continuation of this

proceeding impossible, or result in a miscarriage of justice.      Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

defendants in a speedy trial.

       In addition, and as an independent ground for excluding time, the Chief Judge of the United

                                                  8
         Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 9 of 10




States District Court for the District of Columbia has issued Standing Order No. 21-10, which

addresses the need to exclude time under the Speedy Trial Act due to the ongoing Coronavirus

Disease 2019 (COVID-19) pandemic. See In Re: Limited Resumption of Criminal Jury Trials in

Light of Current Circumstances Relating to the COVID-19 Pandemic, Standing Order No. 21-10

(BAH) (Mar. 5, 2021).      In that Standing Order, the Chief Judge noted that the time period from

March 17, 2020 through March 15, 2021 had already been excluded under the Speedy Trial Act in

all criminal cases.   Id. at 5.      The Court then noted that, while it was anticipating a limited

resumption of criminal trials, the Court’s plans permit “no more than one jury selection” to take

place on “a given day, and no more than three trials . . . will take place within the courthouse at

one time” before August 31, 2021, due to COVID-19 health and safety measures implemented in

the courthouse.    Id. at 4-5.    The Court therefore had prioritized trials based on factors such as

length of detention, whether witnesses would be required to travel from out of town, and previously

established trial dates. Id. at 4.     Finally, noting the then-current statistics regarding COVID-19

case counts and other findings relating to the health and safety measures in this District that impact

the ability of the Court to re-open safely for criminal trials, the Chief Judge found that “for those

cases that cannot be tried consistent with” the “health and safety protocols and limitations” set out

by the Court’s continuity of operations and master trial plans, the “additional time period from

March 15, 2021 through August 31, 2021” would be “excluded under the Speedy Trial Act as the

ends of justice served by the continuances to protect public health and safety and the fair trial rights

of a defendant outweigh the best interest of the public and any defendant’s right to a speedy trial,

pursuant to 18 U.S.C. § 3151(h)(7)(A).”       Id.

        Consistent with that Standing Order, this Court should also exclude the time until the

                                                    9
        Case 1:21-cr-00161-RBW Document 14 Filed 03/25/21 Page 10 of 10




arraignment date set in 60 days due to the health and safety measures discussed in the Standing

Order, and the practical impossibility of two out-of-custody defendants arrested well after many

other detained defendants in this District proceeding to trial before that time.

        The government reached out to defense counsel for Mr. Lyon and Mr. Thompson to

determine whether they oppose this motion.       Counsel for Mr. Thompson has indicated he does

not oppose this motion.    Counsel for Mr. Lyon has not yet informed the government whether Mr.

Lyon opposes the motion.

        WHEREFORE, the government respectfully requests that this Court grant the motion to

set an arraignment in 60 days, and to exclude the time until that next arraignment date from the

time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.,

on the basis that the ends of justice served by taking such actions outweigh the best interest of the

public and the defendants in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                         By:   /s/ William Dreher
                                               WILLIAM DREHER
                                               Assistant United States Attorney
                                               D.C. Bar No. 1033828
                                               700 Stewart Street, Suite 5220
                                               Seattle, WA 98101
                                               (206) 553-4579
                                               william.dreher@usdoj.gov



                                                 10
